DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 1, 10, 15-17 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8.31.2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Independent claims 1 and 23 are allowable. Claims 3-4 and 12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-C, as set forth in the Office action mailed on 8.31.2021, is hereby withdrawn and claims 3-4 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Lastly, all previously withdrawn claims have been rejoined and the entirety of the restriction requirement of 8.31.2021 is withdrawn.

Allowable Subject Matter
Claims 1-7, 9-10, 12-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) the some of the insulative structures vertically spacing the some of the word lines from one another within the lower portion of the stack structure being thicker than the some other of the insulative structures vertically spacing the some other of the word lines from one another within the upper portion of the stack structure, and the some of the conductive structures within the lower portion of the stack structure being at least as thick as the some other of the conductive structures within the upper portion of the stack structure as recited within the context of the claim, (claim 10) wherein each of the conductive structures of the group of the conductive structures within the first portion of the stack structure and each of the conductive structures of the additional group of the conductive structures within the second portion of the stack structure have substantially equal thicknesses as recited within the context of the claim, (claim 15) wherein: of the lower deck: the insulative structures of the first portion are about 1 nm to about 5 nm thicker than the insulative structures of the second portion; and the insulative structures of the second portion are about 1 nm to claim 16) wherein the insulative structures of the fourth portion are about as thick as the insulative structures of the second portion as recited within the context of the claim, (claim 17) wherein: a quantity of the insulative structures of the first portion is about 10% or less of a total quantity of the insulative structures of the lower deck; a quantity of the insulative structures of the second portion is about another 10% or less of the total quantity of the insulative structures of the lower deck; and a quantity of the insulative structures of the third portion is at least 50% of the total quantity of the insulative structures of the lower deck as recited within the context of the claim, (claim 18) the some of the insulative structures within the lower portion of the stack structure being formed to be thicker than the some other of the insulative structures within the upper portion of the stack structure; forming at least one tapering feature extending vertically through the stack structure; removing the sacrificial structures to form gaps between vertically neighboring pairs of the insulative structures; and forming at least one conductive material within the gaps to form conductive structures vertically alternating with the insulative structures, whereby the lower portion comprises some of the conductive structures providing some word lines of the microelectronic device and the upper portion comprises some other of the conductive structures providing some other word lines of the microelectronic device, wherein the some of the insulative structures vertically space the some word lines from one another, and the some other of the insulative structures vertically space the some other word lines from one another as recited within the context of the claim, and, (claim 23) the insulative structures vertically interleaved with the word lines of the first portion having greater thicknesses than thicknesses of the insulative structures .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 13-24, filed 1.31.2022, with respect to (a) the prior art of record failing to disclose or suggest the claimed inventions of independent claims 1, 10, 15-18 and 23, and, (b) requesting rejoinder of previously withdrawn claims have been fully considered and are persuasive. Claims 1-7, 9-10, 12-13 and 15-24 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Andres Munoz/Primary Examiner, Art Unit 2894